Exhibit 10.31(b)

LOGO [g134694graphics.jpg]

PRIMEDIA Inc.

3585 Engineering Drive

Norcross, GA 30092

January 11, 2011

Ms. Kim Payne

Dear Kim:

This letter agreement supplements the letter agreement between PRIMEDIA Inc.
(“PRIMEDIA”) and you, dated October 1, 2007 (as amended, your “Agreement”),
relating to certain severance to which you may become entitled in connection
with your separation from service from PRIMEDIA.

Additional Amount. In the event you separate from service from PRIMEDIA and are
entitled to the severance set forth in your Agreement, you also shall be
entitled to receive the sum of (i) the amount equal to your annual target bonus
for the year in which you separate from service from PRIMEDIA and (ii) the
amount equal to your annual target bonus for the year in which you separate from
service multiplied by a fraction, the numerator of which is the number of days
you were employed for such year before your separation from service and the
denominator of which is the number of days in such year; which total amount (the
“Additional Amount”) will be paid in a single lump sum, net of applicable
withholdings, as soon as administratively practicable after the effective date
of the release of claims you are required to sign as a condition to your receipt
of severance under your Agreement (but in no event later than two and one-half
(2 1/2) months after you separate from service from PRIMEDIA).

Notwithstanding the foregoing, the Additional Amount to which you may become
entitled under this letter agreement is subject to the same terms and conditions
as the severance provided under your Agreement, including, without limitation,
the execution and delivery of an effective release of claims within forty-five
(45) days after you separate from service from PRIMEDIA and the failure to
revoke same within seven (7) days after you sign it. If you do not satisfy such
terms and conditions, the severance under your Agreement and your Additional
Amount under this letter agreement shall become null and void, and you will not
be entitled to any such payments.

Section 409A. It is the intent of PRIMEDIA that any payment to which you are
entitled under your Agreement and this letter agreement be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
the maximum extent permitted under Section 409A of the Code. However, if any
such amounts are considered to be “nonqualified deferred compensation” subject
to Section 409A of the Code, such amounts shall be paid and provided in a
manner, and at such time and form, as complies with the



--------------------------------------------------------------------------------

applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. Neither you nor PRIMEDIA shall
take any action to accelerate or delay the payment of any amounts in any manner
which would not be in compliance with Section 409A of the Code.

In the event you qualify as a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code at the time of your separation from
service, any payments to be made in connection with your “separation from
service” (as determined for purposes of Section 409A of the Code) that
constitute nonqualified deferred compensation subject to Section 409A of the
Code shall not be made until the earlier of (i) your death or (ii) six
(6) months after your separation from service (the “409A Deferral Period”) to
the extent required by Section 409A of the Code. Payments otherwise due to be
made in installments or periodically during the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payment shall be made as otherwise scheduled.

For purposes of your Agreement and this letter agreement, all rights to payments
shall be treated as rights to receive a series of separate payments to the
fullest extent allowed by Section 409A of the Code. To the extent that some
portion of the payments under your Agreement and/or this letter agreement may be
bifurcated and treated as exempt from Section 409A of the Code under the
“short-term deferral” or “separation pay” exemptions, then such amounts may be
so treated as exempt from Section 409A of the Code.

Notwithstanding the foregoing, it is intended that (i) the Additional Amount
payable to you under the second paragraph of this letter agreement shall be paid
no later than two and one-half (2 1/2) months following the date you separate
from service and thus should qualify as exempt from Section 409A of the Code as
a “short-term deferral” and (ii) the severance payable to you under your
Agreement shall either (A) qualify as exempt under the “short-term deferral”
exemption to the extent paid within two and one-half (2 1/2) months after the
end of the year in which you separate from service or (B) qualify as exempt
under the “separation pay” exemption to the extent such severance will be paid
solely upon your involuntary separation from service (as defined in Treas. Reg.
§1.409A-1(n)), shall not exceed two times the lesser of (1) your annualized
compensation (based upon the annual rate of pay for services provided for the
taxable year preceding the taxable year in which you have a separation from
service and subject to increases that were expected to continue indefinitely if
you had not separated from service) or (2) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which you separate from service (which for 2010 was $245,000)
and will be paid in all events within two (2) years following the end of the
year in which you separate from service. To the extent the “separation pay”
exemption applies, the amounts covered by the exemption shall be the amounts
paid earliest in time that would be subject to Section 409A of the Code
notwithstanding the “separation pay” exemption.

 

- 2 -



--------------------------------------------------------------------------------

For purposes of your Agreement and this letter agreement, termination of
employment will be construed consistently with a “separation from service”
within the meaning of Section 409A of the Code.

 

Very truly yours, By  

/s/ CHARLES STUBBS

Charles Stubbs President and Chief Executive Officer

 

ACCEPTED AND AGREED:

/s/ KIM PAYNE

Kim Payne

 

- 3 -